Name: Commission Regulation (EC) No 657/2004 of 7 April 2004 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: international trade;  trade policy;  technology and technical regulations;  coal and mining industries
 Date Published: nan

 Avis juridique important|32004R0657Commission Regulation (EC) No 657/2004 of 7 April 2004 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds Official Journal L 104 , 08/04/2004 P. 0062 - 0066Commission Regulation (EC) No 657/2004of 7 April 2004amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamondsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds(1), as last amended by Commission Regulation (EC) No 101/2004(2) and in particular Article 20 thereof,Whereas:(1) Article 20 of Regulation (EC) No 2368/2002 provides for the amending of the list of participants in the Kimberley Process certification scheme in Annex II.(2) The Chair of the Kimberley Process certification scheme, through his Chair's Notice of 1 April 2004, has provided an updated list of Participants in the scheme. The updating of the list concerns the addition as Participant of Singapore and the removal from the list of Lebanon. Annex II should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2368/2002 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2004.For the CommissionChristopher PattenMember of the Commission(1) OJ L 358, 31.12.2002, p. 28.(2) OJ L 15, 22.1.2004, p. 20.ANNEX"ANNEX IIList of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20ANGOLAMinistry of Geology and Mines Rua Hochi Min Luanda AngolaARMENIADepartment of Gemstones and Jewellery Ministry of Trade and Economic Development Yerevan ArmeniaAUSTRALIA- Community Protection SectionAustralian Customs SectionCustoms House, 5 Constitution Avenue Canberra ACT 2601 Australia- Minerals Development Section Department of Industry, Tourism and Resources GPO Box 9839 Canberra ACT 2601 AustraliaBELARUSDepartment of Finance Sovetskaja Str., 7 220010 Minsk Republic of BelarusBOTSWANAMinistry of Minerals, Energy and Water Resources PI Bag 0018 Gaborone BotswanaBRAZILMinistry of Mines and Energy Esplanada dos MinistÃ ©rios - Bloco "U" - 3 ° andar 70065-900 Brasilia-DF BrazilBULGARIAMinistry of Economy Multilateral Trade and Economic Policy and Regional Cooperation Directorate 12, Al. Batenberg str. 1000 Sofia BulgariaCANADA- International:Department of Foreign Affairs and International Trade Peace Building and Human Security DivisionLester B Pearson Tower B - Room: B4-120125 Sussex DriveOttawa, Ontario K1A 0G2 Canada- For specimen of the Canadian KP Certificate:Stewardship DivisionInternational and Domestic Market Policy DivisionMineral and Metal Policy BranchMinerals and Metals SectorNatural Resources Canada580 Booth Street, 10th floor, Room: 10A6 Ottawa, Ontario Canada K1A 0E4- General Enquiries:Kimberley Process OfficeMinerals and Metals Sector (MMS)Natural Resources Canada (NRCan)10th Floor, Area A -7580 Booth StreetOttawa, Ontario Canada K1A 0E4CENTRAL AFRICAN REPUBLICIndependent Diamond Valuators (IDV) Immeuble SOCIM, 2e Ã ©tage BP 1613 Bangui Central African RepublicCHINA, People's Republic ofDepartment of Inspection and Quarantine ClearanceGeneral Administration of Quality Supervision, Inspection and Quarantine (AQSIQ)9 Madiandonglu Haidian District, Beijing People's Republic of ChinaHONG KONG, Special Administrative Region of the People's Republic of ChinaDepartment of Trade and IndustryHong Kong Special Administrative RegionPeople's Republic of ChinaRoom 703, Trade and Industry Tower700 Nathan RoadKowloon Hong Kong ChinaCONGO, Democratic Republic ofCentre d'Ã ©valuation, d'expertise et de certification (CEEC) 17th floor, BCDC Tower30th June AvenueKinshasa Democratic Republic of CongoCONGO, Republic ofDirectorate General of Mines and Geology Brazzaville Republic of CongoCÃ TE D'IVOIREMinistry of Mines and Energy BP V 91 Abidjan CÃ ´te d'IvoireCROATIAMinistry of Economy Zagreb Republic of CroatiaCZECH REPUBLICMinistry of Finance Letenska 15 Prague 1 Czech RepublicEUROPEAN COMMUNITYEuropean Commission DG External Relations A/2 B - 1049 BrusselsGHANAPrecious Minerals Marketing Company (Ltd) Diamond HouseKinbu RoadPO Box M. 108 Accra GhanaGUINEAMinistry of Mines and Geology BP 2696 Conakry GuineaGUYANAGeology and Mines Commission P O Box 1028 Upper BrickdamStabroekGeorgetown GuyanaHUNGARYLicensing and Administration Office of the Ministry of Economy and Transport Margit krt. 85 1024 Budapest HungaryINDIAThe Gem & Jewellery Export Promotion Council Diamond Plaza, 5th Floor 391-A, Fr D.B. Marg Mumbai 400 004 IndiaISRAELMinistry of Industry and Trade P.O. Box 3007 52130 Ramat Gan IsraelJAPAN- United Nations Policy DivisionForeign Policy BureauMinistry of Foreign Affairs 2-11-1, Shibakoen Minato-ku 105-8519 Tokyo Japan- Mineral and Natural Resources DivisionAgency for Natural Resources and EnergyMinistry of Economy, Trade and Industry 1-3-1 Kasumigaseki, Chiyoda-ku 100-8901 Tokyo JapanKOREA, Republic of- UN Division Ministry of Foreign Affairs and Trade Government Complex Building77 Sejong-ro, Jongro-guSeoul Korea- Trade Policy DivisionMinistry of Commerce, Industry and Enterprise1 Joongang-dong, Kwacheon-City Kyunggi-do KoreaLAOS, People's Democratic RepublicDepartment of Foreign Trade Ministry of Commerce Vientiane LaosLESOTHOCommission of Mines and Geology PO Box 750 Maseru 100 LesothoMALAYSIAMinistry of International Trade and Industry Blok 10Komplek Kerajaan Jalan Duta50622 Kuala Lumpur MalaysiaMAURITIUSMinistry of Commerce and Co-operatives Import Division 2nd Floor, Anglo-Mauritius HouseIntendance StreetPort Louis MauritiusNAMIBIADiamond Commission Ministry of Mines and Energy Private Bag 13297 Windhoek NamibiaPOLANDMinistry of Economy, Labour and Social Policy Plac Trzech Krzyzy 3/5 00-507 Warsaw PolandROMANIANational Authority for Consumer Protection Strada Georges Clemenceau Nr. 5, sectorul 1 Bucharest RomaniaRUSSIAN FEDERATIONGokhran of Russia 14, 1812 Goda St. 121170 Moscow RussiaSIERRA LEONEMinistry of Minerals Resources Youyi BuildingBrookfieldsFreetown Sierra LeoneSINGAPOREMinistry of Trade and Industry 100 High Street0901, The TreasurySingapore 179434SLOVENIAMinistry of Finance Customs Office LjubljanaBranch Airport BrnikZgornji Brnik 130 D4210 Brnik Aerodrom Republic of SloveniaSOUTH AFRICASouth African Diamond Board 240 Commissioner Street Johannesburg South AfricaSRI LANKATrade Information ServiceSri Lanka Export Development Board42 Nawam Mawatha Colombo 2 Sri LankaSWITZERLANDState Secretariat for Economic Affairs Export Control Policy and Sanctions Effingerstrasse 1 3003 Berne SwitzerlandTAIWAN, PENGHU, KINMEN AND MATSU, Separate Customs TerritoryImport and Export officeLicensing and AdministrationBoard of Foreign TradeTaiwanTANZANIACommission for Minerals Ministry of Energy and Minerals PO Box 2000 Dar es Salam TanzaniaTHAILANDMinistry of Commerce Department of Foreign Trade 44/100 Thanon Sanam Bin Nam-Nonthaburi Muang District Nonthaburi 11000 ThailandTOGODirectorate General - Mines and Geology BP 356 216, Avenue Sarakawa LomÃ © TogoUKRAINE- Ministry of Finance State Gemological CenterDegtyarivska St. 38-44Kiev 04119 Ukraine- International Department Diamond Factory "Kristall"600 Letiya Street 2121100 Vinnitsa UkraineUNITED ARAB EMIRATESDubai Metals and Commodities Centre PO Box 63 Dubai United Arab EmiratesUNITED STATES OF AMERICAU.S. Department of State 2201 C St., N.W. Washington D.C. United States of AmericaVENEZUELAMinistry of Energy and Mines Apartado Postal n ° 61536 Chacao Caracas 1006 Av. Libertadores, Edif. PDVSA, Pent House B La Campina - Caracas VenezuelaVIETNAMExport-Import Management Department Ministry of Trade of Vietnam 31 Trang Tien Hanoi 10 000 VietnamZIMBABWEPrincipal Minerals Development Office Ministry of Mines and Mining Development Private Bag 7709, Causeway Harare Zimbabwe"